     Case: 1:19-cv-08193 Document #: 23 Filed: 05/18/20 Page 1 of 3 PageID #:78




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIA BURKHEAD,                   )
                                  )
                     Plaintiff    )                         Case No. 19-CV-8193
                                  )
           v.                     )
                                  )                         Hon. Martha M. Pacold
OFFICE OF THE CHIEF JUDGE OF      )
THE CIRCUIT COURT OF COOK COUNTY, )
                                  )                         Magistrate Judge Sunil R. Harjani
                     Defendant.   )

                            JOINT COVID-19 STATUS REPORT

       Plaintiff, Maria Burkhead, and Defendant (collectively, the “Parties”), by and through their

respective attorneys, hereby submit this Joint Status Report pursuant to the Third Amended

General Order 20-0012. In support hereof, the Parties state as follows:

   A. Progress of Discovery.

       Defendant Office of the Chief Judge of the Circuit Court of Cook County answered

   Plaintiff’s Complaint on February 14, 2020. (ECF No. 8).

       This Court granted Plaintiff’s Motion to Voluntarily Dismiss Cook County Adult Probation

   Department on March 4, 2020. (ECF No. 14).

       This Court referred this case to Honorable Sunil R. Harjani to oversee discovery on March

   4, 2020. (ECF No. 15).

   B. The Status of Briefing on any Unresolved Motions.

       None.
   C. Status of Settlement Discussions

       The Parties have not engaged in settlement discussions at this time.




                                                1
   Case: 1:19-cv-08193 Document #: 23 Filed: 05/18/20 Page 2 of 3 PageID #:79




 D. Agreed Proposed Schedule (or alternative proposals) for the next 45 days.

     Parties agree to issue Rule 26(a)(1) disclosures by June 18, 2020. See Section E, supra.

 E. Agreed Proposed Revised Discovery and Dispositive Motion Schedule (or alternative
    proposals).

     The Parties propose that the previous discovery schedule set forth in Judge Harjani’s March

     12, 2020 Order be revised as follows:

        1. Parties exchange Rule 26(a)(1) disclosures by June 18, 2020;

        2. Parties issue written discovery by July 17, 2020;

        3. Parties issue deposition notices by September 10, 2020;

        4. Fact discovery closed on December 16, 2020;


 F. Any Agreed Action that the Court can Take Without a Hearing; and

     The parties have agreed to the proposed discovery schedule outlined in Section E, supra.

 G. State Whether the Parties Believe a Telephonic Hearing with the Judge is Necessary
    and Time Urgent, and, if so, Identify the Issue that Warrants Discussion.

     The parties do not believe a telephonic hearing is necessary and time urgent, however
     they reserve the right to request a telephonic hearing over any issue that warrants
     discussion.




By: /s/ Jaclyn N. Diaz    ________                By:     /s/ Thomas Allen
    Jaclyn N. Diaz                                        Thomas Allen
    Ed Fox & Associates, Ltd.                             Assistant Attorney General
    300 West Adams, Suite 330                             100 West Randolph Street, 13th Floor
    Chicago, Illinois 60606                               Chicago, Illinois 60601-3397
    Telephone: (312) 345-8877                             Telephone: (312) 814-3889
    Email: jdiaz@efoxlaw.com                              Email: tallen@atg.state.il.us




                                              2
     Case: 1:19-cv-08193 Document #: 23 Filed: 05/18/20 Page 3 of 3 PageID #:80




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 18, 2020, he electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the Northern District

of Illinois using the CM/ECF system. Participants in the case who are registered CM/ECF users

will be served by the CM/ECF system.




                                                     /s/ Thomas Allen




                                                3
